              Case 7:20-cr-00695-NSR Document 58 Filed 03/29/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,                                                          3/29/2021

          -against-
                                                                   No. 20-cr-695 (NSR)
 HIRAM FELIZ,
                                                                          ORDER
                                Defendant.

NELSON S. ROMÁN, United States District Judge:

         Based on a review of the docket, which reveals that the instant criminal action was commenced

approximately fourteen months ago, the defendant is charged with a felony, the defendant wishes to enter

a guilty plea pursuant to a plea agreement, and the defendant does not wish to delay the plea, it is the

Court’s determination that in order to prevent serious harm to the interest of justice, Defendant Hiram

Feliz can and should be permitted to plead guilty and the plea hearing can be conducted by video

teleconference or by telephone conference pursuant to the CARES Act § 15002(b)(2)(A).

         Accordingly, it is hereby ORDERED that the plea hearing for Defendant Hiram Feliz be

conducted by video teleconference or by telephone conference (if video conference is unavailable)

before this Court or a Magistrate Judge at a date and time mutually convenient to the Court and all

parties concerned. The Clerk of Court is requested to terminate the motion at ECF No. 57.

Dated:    March 29, 2021                                   SO ORDERED:
          White Plains, New York

                                               ________________________________
                                                       NELSON S. ROMÁN
                                                     United States District Judge
